ORDER
The Court having considered the petition for reinstatement of Jose Expedito M. Garcia and the response filed thereto by the Attorney Grievance Commission and oral argument having been heard in the above captioned case, it is this 8th day of March, 2013
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby, GRANTED, and the petitioner Jose Expedito M. Garcia, upon taking in open court and subscribing to the oath of attorneys required by MD Code (2004), Business Occupations and Professions Article Sec 10-212 is reinstated as a member of the Bar of Maryland to the practice of law in this State, and it is further
ORDERED that Clerk of the Court shall replace the name of Jose Expedito M. Garcia upon the register of attorneys entitled to practice in this Court and certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State, and it is further
*641ORDERED that pursuant to Rule 11 of the Rules Governing Admission to the Bar Maryland, the petitioner shall satisfactorily complete the next course on professionalism given by the Court’s Maryland Professionalism Center, Inc.